DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr.Todd Farnsworth (Reg. No. 65,432) on August 10, 2022. 2.	The application has been amended as follows:
Cancel non-selected claims 1 and 3. 
18. 	(Currently amended) The device of claim 17, further comprising:
a flow buffer application portion, the flow buffer application portion being configured to add a flow buffer to the detector partner-nucleic acid amplicon-capture probe complex;
at least three manual gates, one of the at least three manual gates being positioned between the nucleic acid extraction portion and the nucleic acid amplification portion or between the nucleic acid amplification portion and the tagging portion or between the tagging portion and the detection portion; and
a plurality of microfluidic channels positioned [between each of] among the nucleic acid extraction portion, [and] the nucleic acid amplification portion, the nucleic acid amplification portion, [and] the tagging portion, [and] the tagging portion and the detection portion.
33. 	(Currently amended) The device of claim 32, wherein the nucleic acid amplicon of the detector partner-nucleic acid amplicon-capture probe complex is the mtDNA segment amplicon, the capture probe of the detector partner-nucleic acid amplicon-capture probe complex hybridizes to the SNP when the SNP is located at a 5’-terminus of the mtDNA segment amplicon, and the detector partner of the detector partner-nucleic acid amplicon-capture probe complex hybridizes to [a] the SNP when the SNP is located at 3’- terminus of the mtDNA segment amplicon.
34. 	(Currently amended) The device of claim 33, [further comprising to ligate] wherein the capture probe and the detector partner in the detector partner-nucleic acid amplicon-capture probe complex is ligated, and [degrade] the RNA amplicon is degraded after hybridizing the mtDNA amplicon with the capture probe and the detector partner.
3.	The following is an examiner’s statement of reasons for allowance: 
	Claims 17-20 and 22-34 are allowable in light of applicant’s amendments filed on July 15, 2022 and the examiner’s amendment. The objections and rejections under 35 U.S.C 112 (b) have been withdrawn in view of applicant’s amendment filed on July 15, 2022 and the examiner’s amendment. No prior art teaches a combination of a nucleic acid extraction portion, a nucleic acid amplification portion, a tagging portion, and a detection portion in a handheld device as recited in claim 17. No prior art either alone or in combination with the other arts in the record teaches/teach or reasonably suggests/suggest a handheld device for identifying a predefined target organism in a sample which comprises all limitations recited in claim 17.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
5.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 11, 2022